Citation Nr: 0333225	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-03 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1.  Entitlement to payment or reimbursement for unauthorized 
medical services provided by the Retina Associates of 
Western, N.Y., P.C., on July 6, 2001, pursuant to 38 U.S.C.A. 
§ 1728.  

2.  Entitlement to payment or reimbursement for unauthorized 
medical services provided by the Retina Associates of 
Western, N.Y., P.C., pursuant to the "Millennium Bill Act."  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Canandaigua, New York, 
Department of Veterans Affairs (VA), Medical Center.  


FINDINGS OF FACT

1.  The veteran received medical treatment on July 6, 2001 
which was performed by the Retina Associates of Western, 
N.Y., P.C., for the repair of a detached retina.

2.  VA payment or reimbursement of the costs of the private 
medical care provided on July 6, 2001, was not authorized 
prior to the veteran's undergoing that treatment.

3.  The veteran is service-connected for neurosis, 
generalized anxiety disorder, rated as 30 percent disabling; 
maxillary sinusitis, rated as 10 percent disabling; and 
residuals of a foot injury, rated as non-compensable.  He is 
not service-connected for an eye disability.  

4.  The veteran does not have a total disability, permanent 
in nature, resulting from a service-connected disability.  

5.  The veteran is not participating in a rehabilitation 
program.  

6.  The veteran was treated by Retina Associates of Western, 
N.Y., P.C., for a non-service-connected disability which is 
not associated with and held to be aggravating any service-
connected disability.  




CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on July 6, 2001 as provided 
by the Retina Associates of Western, N.Y., P.C., 
reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 (2003).

2.  The criteria have not been met for entitlement to payment 
or reimbursement for unauthorized medical services provided 
by Retina Associates of Western, N.Y., P.C., on July 6, 2001.  
38 U.S.C.A. §§ 1710, 1728 (West 2002); 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.120, 17.121 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

VCAA does not apply in this case.  The Secretary enacted 
implementing regulations do not apply to this case, in which 
the governing regulations reside in Part 17 of 38 C.F.R.  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

The veteran's representative requested further development in 
this case as to the issue of entitlement to payment or 
reimbursement for unauthorized medical services provided by 
the Retina Associates of Western, N.Y., P.C., on July 6, 
2001, pursuant to 38 U.S.C.A. § 1728, because the 
representative asserts that information is needed regarding 
whether the veteran was treated for a service-connected or 
nonservice-connected disability with regard to the medical 
services in question and whether the services were rendered 
on an emergency basis.  As noted below, there is medical 
evidence specifically showing what type of medical services 
were provided and what disability they were provided for in 
the veteran's case.  The matter of whether the services were 
rendered in an emergency situation is also addressed in the 
evidence of record.  As such, there is no reason to further 
develop this case as to the first issue.  


Payment or Reimbursement for Unauthorized Medical Services 
Provided by the Retina Associates of Western, N.Y., P.C., on 
July 6, 2001, Pursuant to 
38 U.S.C.A. § 1728

The veteran is service-connected for neurosis, generalized 
anxiety disorder, rated as 30 percent disabling; maxillary 
sinusitis, rated as 10 percent disabling; and residuals of a 
foot injury, rated as non-compensable.  He is not service-
connected for an eye disability.  

The veteran was seen in June 2001 at a VA facility.  However, 
by the veteran's own admission, he was not diagnosed as 
having a detached retina because there was no ophthalmologist 
on duty.  On July 5, 2001, the veteran was seen by a private 
ophthalmologist after experiencing bleeding and flashing 
lights in his right eye as well as decreased vision.  The 
private physician determined that he needed surgery for a 
detached retina.  The veteran contacted VA to advise VA that 
he needed emergency surgery because he had a detached retina.  
The veteran underwent detached retina repair on July 6, 2001 
at the Park Ridge Hospital.  The surgery was performed by a 
doctor from Retina Associates of Western, N.Y., P.C.  It was 
indicated that the veteran could not be scheduled by VA for 
several months and the veteran obviously could not wait until 
that time.  

An undated VA letter shows that the veteran was told that it 
was probable that the medical services rendered by Retina 
Associates of Western, N.Y., P.C., would be made by Network 
Authorization.  The veteran submitted a copy of a telephone 
bill showing that a call was made to the Canandaigua, New 
York, VA Medical Center on the evening of July 5, 2001.  

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care provided by the Retina Associates of Western, N.Y., 
P.C., on July 6, 2001.  See 38 U.S.C.A. § 1703(a); see also 
38 C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see 
also Opinion of the VA General Counsel, VAOPGCCONCL 1-95, at 
9 (Mar. 31, 1995) ("Authorization in advance is essential to 
any determination as to whether the Department is or is not 
going to furnish the contract care.").  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses provided by the Retina Associates of Western, N.Y., 
P.C., on July 6, 2001.  To the extent that a VA letter 
speculated on reimbursement to the veteran, this letter was 
written after the services were rendered and does not 
constitute prior authorization nor does the veteran assert 
such.  Rather, the veteran indicates that he told VA that he 
needed surgery, but was told that VA could not provide an 
appointment immediately.  Although he made contact with VA 
via the telephone, there is no evidence that VA personnel 
indicated that VA would pay the veteran's private medical 
expenses.  At best, there is an undated document that it was 
under consideration and payment would "probably" be made.  
Such does not reflect an agreement that it would be made.  

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment provided by the Retina 
Associates of Western, N.Y., P.C., on July 6, 2001, was not 
obtained pursuant to 38 C.F.R. § 17.54, and that payment is 
not warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  

The veteran further maintains that the private medical 
services were rendered in an emergency because his vision was 
decreasing, and that VA facilities were not available.  A 
review of the record confirms that the veteran needed 
emergency medical services due to his detached retina.  
Apparently VA could not schedule him for an appointment 
immediately.  Thus, his assertions in that regard are 
credible.  However, the veteran does not meet the other 
criteria, as explained below.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The veteran does not satisfy the first criterion as set forth 
above.  The veteran is service-connected for psychiatric 
disability, sinusitis, and a foot disability.  He was not 
treated for any of these disabilities when medical services 
were rendered by Retina Associates of Western, N.Y., P.C., on 
July 6, 2001.  The record clearly shows that the veteran 
underwent repair of a detached retina.  Therefore, he was not 
treated for a service-connected disability or for a non-
service-connected disability associated with and held to be 
aggravating any of his service-connected disabilities.  
Further, his service-connected disabilities have a combined 
rating of 40 percent disabling; they have not been assigned a 
total rating.  Therefore, the veteran does not have a total 
disability, permanent in nature, resulting from a service-
connected disability(ies).  Also, the veteran is not 
participating in a rehabilitation program.  Thus, all the 
criteria under 38 C.F.R. § 17.120 have not been met.  
Accordingly, there is no basis to establish entitlement to 
reimbursement under 38 C.F.R. § 17.120.  Accordingly, his 
claim must be denied.  


ORDER

Payment or reimbursement for unauthorized medical services 
provided by the Retina Associates of Western, N.Y., P.C., on 
July 6, 2001, pursuant to 38 U.S.C.A. § 1728, are denied.  




REMAND

Payment or Reimbursement for Unauthorized Medical Services 
Provided by the Retina Associates of Western, N.Y., P.C., on 
July 6, 2001, Pursuant to
the "Millennium Bill Act."  

In this case, as noted above, the veteran had a detached 
retina which he had repaired.  This was done on an emergent 
basis.  When the veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency treatment 
provided, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2003).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106- 177, and is referred to as the "Millennium Bill 
Act."  

The Board notes that the provisions of the Millennium Bill 
Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the veteran has to 
satisfy all of the following conditions: (a) The emergency 
services were provided in a hospital emergency department or 
a similar facility held out as providing emergency care to 
the public; (b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); (c) A VA or other 
Federal facility/provider was not feasibly available and an 
attempt to use them before hand would not have been 
considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); d) 
The claim for payment if reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility;(e) At the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) The veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) The 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) If the condition for which the 
emergency treatment was furnished was caused by an accident 
or work related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment, and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and; (i) The 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2003).

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  

In this case, the services rendered were after May 29, 2000.  
Thus, the Millennium Bill Act may be applicable in this case.  
However, the information contained in the file is 
insufficient to determine if the veteran meets all of the 
criteria for entitlement under the Millennium Bill Act.  
Therefore, the Board is remanding this matter to the 
Canandaigua, New York, VA Medical Center for consideration.  
Accordingly, this matter is REMANDED for the following 
action:

The Medical Center in Canandaigua, New 
York, should consider whether payment or 
reimbursement for unauthorized medical 
services provided by the Retina 
Associates of Western, N.Y., P.C., may be 
made pursuant to the "Millennium Bill 
Act."  If upon completion of the 
requested action, the claim remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



